United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
)
)
and
)
)
DEPARTMENT OF VETERANS AFFAIRS,
)
VETERANS ADMINISTRATION MEDICAL
)
CENTER, Washington, DC, Employer
)
___________________________________________ )
W.B., Appellant

Appearances:

Docket No. 09-294
Issued: October 2, 2009

Case Submitted on the Record

Appellant, pro se
Office of Solicitor, for the Director

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 10, 2008 appellant filed a timely appeal from the September 23, 2008
decision of the Office of Workers’ Compensation Programs, which denied his reconsideration
request on the grounds that it was untimely filed and failed to present clear evidence of error.
Because more than one year has elapsed between the last merit decision dated November 15,
2006 and the filing of this appeal, the Board lacks jurisdiction to review the merits of appellant’s
claim pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d)(2).
ISSUE
The issue on appeal is whether the Office properly determined that appellant’s request for
reconsideration was not timely filed and failed to present clear evidence of error.
FACTUAL HISTORY
This is the second appeal in the present case. In an April 21, 2006 decision, the Board set
aside the August 10, 2005 decision of the Office and remanded the case. The Board found that

appellant filed a timely request for reconsideration. The Board remanded the case for the Office
to apply the standard for a timely reconsideration request. The facts and the circumstances of the
case are set forth in the Board’s prior decision and incorporated herein by reference.1
In a decision dated November 15, 2006, the Office denied modification of the
March 11, 2004 decision.
Appellant sought congressional assistance and submitted a March 8, 2007 letter to his
congressman requesting assistance in having his leave status changed from absent without leave
(AWOL) to leave without pay (LWOP). On June 8, 2007 the congressman asked the Office to
address his concerns. In a June 13, 2007 letter to the congressman, it summarized appellant’s
case history and noted that on November 15, 2006, the Office denied modification of a decision
denying his claim for an emotional condition. It noted that appellant had not pursued his appeal
rights with regard to this decision. On February 27, 2008 the congressman requested that the
Office address his concerns regarding the failure of the agency to provide protective clothing and
in improperly determining his work status. On March 14, 2008 the Office informed the
congressman that appellant was provided with appeal rights after the November 15, 2006
decision; however, he did not exercise any appeal rights and his claim was closed.
Appellant submitted letters to his senator dated July 10 and 24, 2008 requesting further
assistance with his claim. In a letter dated July 29, 2008, the senator requested that the Office
address his concerns. On July 30, 2008 the Office responded and summarized appellant’s case
history noting that he did not pursue his appeal rights after the November 15, 2006 decision and
his appeal rights had since lapsed. On August 19, 2008 appellant wrote to senator Mikulski and
asserted that his reconsideration request was timely filed.
Appellant, through his senator, submitted an appeal request form dated November 29,
2006, seeking reconsideration. It was received by the Office on September 12, 2008.
Accompanying appellant’s request were two affidavit’s from coworkers, an attending
physician’s report, an agency directive on electrical distribution systems dated November 30,
2006, a May 16, 2007 fax cover sheet from his congressman to the Office and confirmation
sheets dated June 8 and 11, 2007, a June 28, 2007 letter from the congressman and a
February 27, 2008 letter from the congressman to the Office. Appellant submitted a
September 2, 2008 letter from his senator inquiring as to the status of his claim and including his
November 29, 2006 request for reconsideration.
On September 12, 2008 the Office
acknowledged receipt of the November 29, 2006 request for reconsideration and advised that the
claim was assigned to a claims examiner.
In an August 28, 2003 attending physicians report, Dr. Daniel J. O’Connell, noted that
appellant experienced harassment in the workplace and was totally disabled. He also submitted a
report from Dr. Frank J. Genova, a psychiatrist, dated March 21, 2007, who treated appellant for
depression. Other documents submitted included copies of Office decisions and the Board’s
April 21, 2006 decision. Appellant submitted affidavits from coworkers, Bahaa El Ayoubi,
dated January 30, 2007, and Silas Tucker, dated June 20, 2007, who noted that appellant was not
provided with protective clothing.
1

Docket No. 06-224 (issued April 21, 2006).

2

By decision dated September 23, 2008, the Office denied appellant’s application for
reconsideration on the grounds that the request was not timely and that he did not present clear
evidence of error by it.
LEGAL PRECEDENT
Section 8128(a) of the Federal Employees’ Compensation Act vests the Office with
discretionary authority to determine whether it will review an award for or against compensation:
“The Secretary of Labor may review an award for or against payment of
compensation at any time on his own motion or on application. The Secretary, in
accordance with the facts found on review may-(1) end, decrease or increase the compensation awarded; or
(2) award compensation previously refused or discontinued.”2
The Office, through regulations, has imposed limitations on the exercise of its
discretionary authority under 5 U.S.C. § 8128(a). As one such limitation, 20 C.F.R. § 10.607(a)
provides that the Office will not review a decision unless the application for review is filed
within one year of the date of that decision.3
However, the Office will reopen a claimant’s case for merit review, notwithstanding the
one-year filing limitation, if the claimant’s application for review shows clear evidence of error
on the part of the Office in its most recent merit decision. To establish clear evidence of error, a
claimant must submit evidence relevant to the issue that was decided by the Office. The
evidence must be positive, precise and explicit and must be manifested on its face that the Office
committed an error.4
To show clear evidence of error, the evidence submitted must not only be of sufficient
probative value to create a conflicting medical opinion or establish a clear procedural error, but
must be of sufficient probative value to prima facie shift the weight of the evidence in favor of
the claimant and raise a substantial question as to the correctness of the Office’s decision.5
Evidence that does not raise a substantial question concerning the correctness of the
Office’s decision is insufficient to establish clear evidence of error.6 It is not enough merely to
show that the evidence could be construed so as to produce a contrary conclusion.7 This entails a
2

5 U.S.C. § 8128(a).

3

20 C.F.R. § 10.607(b); Annie L. Billingsley, 50 ECAB 210 (1998).

4

Id. at § 10.607(b); Fidel E. Perez, 48 ECAB 663, 665 (1997).

5

Annie L. Billingsley, supra note 3.

6

Jimmy L. Day, 48 ECAB 652 (1997).

7

Id.

3

limited review by the Office of the evidence previously of record and whether the new evidence
demonstrates clear error on the part of the Office.8 The Board makes an independent
determination as to whether a claimant has submitted clear evidence of error on the part of the
Office.9
ANALYSIS
The Office denied modification of a decision denying appellant’s claim for an emotional
condition in a November 15, 2006 decision.
On September 12, 2008 the Office received a reconsideration request dated
November 29, 2006. Appellant asserted that he submitted his reconsideration request in a timely
manner and attached correspondence from his congressman and senator. The Board notes that
the correspondence of June 8, 2007, February 27 and July 29, 2008 were inquiries as to the status
of his claim and did not purported to be requests for reconsideration. The Office responded to
the congressional inquiries, noting the status of appellant’s claim and that the November 15,
2006 decision had provided him with notice of his appeal rights. It noted that appellant failed to
exercise those rights. On September 12, 2008 the Office received correspondence dated
September 2, 2008, forwarding a November 29, 2006 reconsideration request. The Board has
reviewed the case record and notes that no reconsideration request can be found other than that
dated November 29, 2006 and received on September 12, 2008.
Pursuant to the mailbox rule, it is presumed, in the absence of evidence to the contrary,
that a notice mailed to an individual in the ordinary course of business was received by that
individual.10 This presumption arises when it appears from the record that the notice was
properly addressed and duly mailed.11 The appearance of a properly addressed copy in the case
record, together with the mailing custom or practice of the Office itself, will raise the
presumption that the original was received by the addressee.12 This Board has held that this rule
applies equally to claimants and the Office alike, provided that the conditions which give rise to
the presumption remain the same, namely, evidence of a properly addressed letter together with
evidence of proper mailing.13
Appellant submitted no evidence to establish that the November 29, 2006 appeal form
was duly mailed. There is no certified mail receipt or copy of the envelope to show whether he
mailed this letter to the proper address or whether the envelope bore proper postage. Unlike the
Office, law firms or other businesses, appellant is an individual and may not establish proper
8

Id.

9

Cresenciano Martinez, 51 ECAB 322 (2000); Thankamma Mathews, 44 ECAB 765, 770 (1993).

10

George F. Gidicsin, 36 ECAB 175 (1984) (when the Office sends a letter of notice to a claimant, it must be
presumed, absent any other evidence, that the claimant received the notice).
11

Michelle R. Littlejohn, 42 ECAB 463 (1991).

12

See Larry L. Hill, 42 ECAB 596 (April 17, 1991).

13

Id.

4

mailing by business use or custom. With no evidence of proper mailing, no presumption of
receipt arises from the mailbox rule. Accordingly, the Board finds that appellant’s request for
reconsideration received on September 12, 2008 is untimely as it was more than one year
following the November 15, 2006 merit decision.14
The Board also finds that appellant has not established clear evidence of error on the part
of the Office. The Board notes that appellant did not submit any evidence with his
reconsideration request that would shift the weight of the evidence in his favor.
Appellant submitted a report from the employer regarding the building electrical
distribution systems and a memorandum noting that an electrical incident occurred at the
workplace. Also submitted were copies of Office decisions and the Board’s prior decision.
These documents do not establish clear evidence of error in the underlying Office decision which
determined that he did not establish that he developed an emotional condition in the performance
of duty.
The documents from employing establishment personnel, affidavits from coworkers
Mr. Ayoubi and Mr. Tucker, who noted appellant was not provided with protective clothing and
congressional correspondence does not establish clear evidence of error or raise a substantial
question as to the correctness of the Office’s merit decision. It does not purport to establish a
causal relationship between appellant’s diagnosed conditions to his employment. Therefore, the
Office properly found that this evidence did not establish clear evidence of error.
Appellant submitted an August 28, 2003 attending physicians report from Dr. O’Connell,
who noted that he experienced continued harassment in the workplace and was totally disabled.
Another report from Dr. Genova, dated March 21, 2007, noted his treatment for depression.
However, this evidence is insufficient to establish that the Office erred in its denial of appellant’s
claim. The Board notes that clear evidence of error is intended to represent a difficult standard.
Evidence such as a detailed; well-rationalized medical report which, if submitted before the merit
denial might require additional development of the claim, is insufficient to establish clear
evidence of error.15 Drs. O’Connell and Genova’s reports do not raise a substantial question as
to the correctness of the Office’s November 15, 2006 merit decision or demonstrate clear
evidence of error. The Office properly found that appellant’s reconsideration does not establish
clear evidence of error.
On appeal, appellant’s asserts that he submitted his reconsideration request in a timely
manner and attached copies of the congressional correspondence. As noted, inquiries were made
as to the status of his claim. They did not request reconsideration of the November 15, 2006
decision. The Office advised the congressional staffs that, appellant was provided with appeal
rights but did not timely exercise those rights. There is no evidence of a timely reconsideration
request received by the Office within one year of November 15, 2006.

14

See Joseph G. Cutrufello, Docket No 97-2546 (issued June 21, 1999).

15

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.3(c)
(January 2004).

5

CONCLUSION
The Board finds that appellant’s request for reconsideration was untimely filed and did
not demonstrate clear evidence of error.
ORDER
IT IS HEREBY ORDERED THAT the September 23, 2008 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 2, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

